Title: To Thomas Jefferson from William Esenbeck, 28 February 1808
From: Esenbeck, William
To: Jefferson, Thomas


                                                
                            
                            City of WashingtonFebruary 28th. 1808.
                        

                        The Petition of William Esenbeck at present Messenger to the Secretary of the Treasury most humbly sheweth: That your Petitioner is one of those unfortunate persons who was sold by his Prince and sent to America to fight against a virtuous nation who never injured him, and only struggled for their liberty. To prove that I am one of those, it is necessary to relate the following fact: I am the third Son of my father & the youngest of my Brothers, my father being a Minister of the Gospel in Shoenberg, in the Principality of Anspack, my two Brothers were at that time Students at a University called Altdorf. When my father was on his death-bed, he called me to come near to him, when I was in my 16th. year and spoke the following words: William I am sorry that I am not able to provide for you, as well as your brothers, knowing that you have a talent for learning, and as I know that I must leave this World soon, it would be a great satisfaction & consolation to me, if you would chose some Art or Trade for a living. Your brothers at the Colledge have exhausted all my Treasure, and I can not aford to send you to the Colledge and give you your proper education. Then I fell upon the Art of hunting, and this was the reason that I was sent with the rest to America, (true I might have got clear with money) if I had taken my mothers advice, she sent me money of her own saving to spent it, as I thought the best, to come clear, when she heard that we should be sent to America, but I made light of it, as I was an interprizing young fellow and wanted to see the world told her it was too late, took fare ye well of her, and she gave me the following rule; William, in the name of God go, but take this rule with you: do wright, fear God and be afraid of no man. These words of my father & mother pierced through my heart, and I tooke a firm resolution to learn all I can myself, and began to studdy forreign Languages and have done it ever since, and as I am now in my 57th. year, and generally make it a rule every Sunday to read a Chapter in the Bible in these 4 Languages: German, Latin, French, & English to practise myself and when I come to read the history of the lost Son, I can not help to reflect on myself in saying, father I have sinned &c. Now in the same atitude I take the liberty to address the President of the U.S. as a father, in hopes I shall be pardoned if I trespass, knowing that there is great respect due to the President of the U.S. and the heads of the Departments. Not to be too troublesome to the President  I must come to the conclusion. In my simple Idea, at this present time I figure myself as if the American Eagle was suspended in the Air, and as it were in the very Center of America over the Presidents house, if this Eagle will soar up higher, well enough, but if he descends he will fall on the American Nation as a Cross, and this Cross will in my simple Opinion be very difficult to remove when too late, and as now the honble. members of both houses are together it is not too late. I found out with studying my Languages, my Art of hunting & Glass manufactury and Music, a Language of my own, and which if properly applied would prove to be a  Foo,  Boo,  Dooo,  Boo,  Bo,  Cooo, [symbol drawing] to remove this Cross, and would prove the best fortification that could be invended, if adopted. I call this my Harvest of this my Labour, and I do hereby most humbly invide the President of the U. States, the heads of the Departments, and all the members of both houses of Congress as Leaders to this my harvest as it is of such a magnitude and importance to the U.S. My proposition is this: that I would apply my Language to a Delegraph that would reach from one end of the U.S. to the other in less than 24 hours, by the Sound of Cannons, and that every Cannon so fired off by my direction shall speake perfect Sense on any Subject whatever. I leave this to the wise Consideration of the Government of the U.S. and I have nothing to say; only to prove that it can be done, and that I offer my services to the President of the U.S. and to the Country where I at present draw my breath.
                  With the greatest respect I have the honour to be a faithfull Subject to the President of the U.S. and most
                  obedient & humble Servt
                        
                            William Esenbeck
                     
                        
                    